Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/980,939 which was filed on 12/28/2015.  

In view of the Appeal Brief filed on 6/4/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }


Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that the 112 rejection of claim 4 is improper and claims there is support for the new limitation in the specification.  The examiner respectfully disagrees.  The paragraphs cited by the application as well as the rest of the specification do not provide any teachings of storing login information in the browser.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 4 now includes a limitation specifying that login information is stored in the web browser, however no reference to storing login information in a web browser is found in the specification or the drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US20130013560), hereinafter Goldberg, in view of Savage et al. (US2014/0258972), hereinafter Savage, and Beckmann et al. (US2014/0188869), hereinafter Beckmann.


Regarding Claim 1:
Goldberg teaches:
A method comprising: receiving, at a computing device via a web browser, a web page having embed code for presenting an embedded folder view of a first folder on the web page, the first folder corresponding to a first account of a content management system corresponding to a first user, (Goldberg, abstract, figure 5 and 6, [0019, 0033, 
executing, by the computing device, the embed code to request the embedded folder view of the first folder from the content management system (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the client local computer folder and workspace server folder are synchronized and separate, note the workspace is a web-based environment, e.g. web page from a third party server, note accessing the shared folder from the workspace, e.g. content management system);
determining, by the computing device, that a second user of the computing device has a second account with the content management system based on login information associated with the second account (Goldberg, [0030], note the user can login, note multiple users);
rendering, by the computing device, the web page including the embedded folder view of the first folder, where the embedded folder view presents representations of content items in the first folder in the content management system on the web page hosted by the third party server and wherein the embedded folder view includes a graphical element for adding a content item to the second account of the second user (Goldberg, abstract, figure 5 and 6, [0019, 0033, 0091-0092], note the displayed shared folders, note the option to share a document is interpreted as a graphical element for adding a content item to the second account); 
presenting, by the computing device, the web page, the web page comprising the embedded folder view of the first folder (Goldberg, abstract, figure 5 and 6, [0019, 0033, 0091-0092], note the displayed shared folders)

updating, by the computing device, the embedded folder view on the web page by synchronizing the embedded folder view with the modified state of the first folder in the content management system (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the updated dates and updated authors and being listed as the owner of the folder on the workspace, e.g. web page).
receiving, by the computing device, a request to save a reference to a first content item in the embedded folder view (Goldberg, [0030, 0046], note users can upload documents to existing or new workspaces for other users to access); and 
responsive to receiving the request, causing, by the computing device, the content management system to add the first content item (Goldberg, [0030, 0046], note users can upload documents to existing or new workspaces for other users to access).
While Goldberg teaches a web page for presenting an embedded folder view, Goldberg doesn’t specifically teach the web page is from a third party server distinct from the content management system.  Also, while Goldberg teaches receiving request to save content items and adding content items, Goldberg doesn’t specifically teach 
Savage teaches:
receiving, at a computing device via a web browser, a web page from a third party server having embed code for presenting an embedded folder view of a first folder on the web page from the third party server, the first folder corresponding to a first account of a content management system corresponding to a first user, where the third party server is distinct from the content management system (Savage, abstract, figure 6C, [0037-0038], note embedding folders of users content within third-party webpages. When combined with the previously cited reference the user contents would corresponding to the first account as taught by Goldberg);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Savage as modified because this would save time and increase productivity for the users (Savage, [0038]).
While Goldberg as modified teaches receiving request to save content items and adding content items, Goldberg as modified doesn’t specifically teach receiving request to add and adding content items to the second account of the second user.  However Beckmann is in the same field of endeavor, content management, and Beckmann teaches:
determining, by the computing device, that a second user of the computing device has a second account with the content management system based on login information associated with the second account (Beckmann, figure 1, [0023-0025], note 
rendering, by the computing device, the web page including the embedded folder view of the first folder, where the embedded folder view presents representations of content items in the first folder in the content management system on the web page hosted by the third party server and wherein the embedded folder view includes a graphical element for adding a content item to the second account of the second user (Beckmann, figure 1 and 7a-7d, [0021, 0046, 0071], note the user can interact with the content management system via a third party application from a client device and communicate with the content management server; note embedded folder view presents representations of content items; note the migration graphics for adding content items to the second account of the second user. When combined with the previously cited references this would also be for the embedded folder views taught previously);
receiving, by the computing device, a request to save a reference to a first content item in the embedded folder view to the second account of the second user (Beckmann, figure 1 and 7d, [0046, 0071], note the migration module can receive a request to migrate content from a first user account to a second user account.  When combined with the previously cited references this would also be for the embedded folder views taught previously); and 
responsive to receiving the request, causing, by the computing device, the content management system to add the first content item to the second account (Beckmann, figure 1 and 7d, [0046, 0071], note the migration module can migrate 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]). 

Regarding Claim 2:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
A join folder option in the embedded folder view (Beckmann, figure 1 and 7a-7d, [0023-0025, 0038], note the sharing module can add a user account identifier to the content entry associated with the content item, which would add the selected content item, e.g. folder, to the second users account.  When combined with the previously cited references this would also be for the embedded folder views taught previously); and 
upon receiving input from the second user selecting the join folder option, causing, by the computing device, the content management system to add the first folder to the second account on the content management system corresponding to the second user as a shared folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0088], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note collaborators are given permission to join a workspace and the collaborator makes a request to synchronize with the workspace, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 3:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
wherein responsive to receiving the request, causing, by the computing device, the content management system to add the first content item to the second account (Beckmann, figure 1 and 7a-7d, [0023-0025, 0038], note the sharing module can add a user account identifier to the content entry associated with the content item, which would add the selected content item, e.g. folder, to the second users account.  When combined with the previously cited references this would also be for the embedded folder views taught previously) (Goldberg, figures 5 and 6, claim 7, [0019, 0030, 0039, 0088], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note collaborators are given permission to join a workspace and 
adding the first content item, as published in the embedded folder view, to the second account (Beckmann, figure 1 and 7a-7d, [0023-0025, 0038], note the sharing module can add a user account identifier to the content entry associated with the content item, which would add the selected content item to the second users account.  When combined with the previously cited references this would also be for the embedded folder views taught previously), wherein a published version of the first content item is different from the first content item (Goldberg, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043, 0088], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note permissions, note separate permissions for the creator and the other users would mean the published version is different from the first content item of the creators).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 4:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:


Regarding Claim 5:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
wherein determining, by the computing device, that the second user of the computing device has the second account with the content management system based on the login information associated with the second account comprises: determining that the second user is logged into the second account (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note user and multiple users can login, note synchronization, note read-write permission type).

Regarding Claim 6:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
creating, by the computing device, a second folder in a local file system of the computing device, the second folder corresponding to the shared folder and where the second user is allowed read-only access to the second folder and the second folder is synchronized with the first folder when new content is added to the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0044, 0088], note 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 7:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
restricting, by the computing device, user access to the second folder to read-only access; and synchronizing, by the computing device, content items in the second folder with content items in the first folder when the new content is added to the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0044, 0088], note synchronization, note read-only permission type, note second user can download, e.g. create, shared folder to local device) (Beckmann, figure 1 and 7d, [0025, 0029-0030], note synchronization and permissions with other users.  When combined with the previously cited references this would be for the embedded folder views taught previously).


Claim 8 discloses substantially the same limitations as claim 1 respectively, except claim 8 is directed to a non-transitory computer readable medium while claim 1 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 2 respectively, except claim 9 is directed to a non-transitory computer readable medium while claim 2 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 2.

Regarding Claim 10:
Goldberg as modified describes the non-transitory computer readable medium as disclosed above;
Goldberg as modified further teaches:
wherein the second user is allowed access to the shared folder according to permissions configured for the shared folder by the first user (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042, 0088], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note permissions) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 11:
Goldberg as modified describes the non-transitory computer readable medium as disclosed above;
Goldberg as modified further teaches:
wherein the permissions configured for the shared folder allow the second user read-only access to the shared folder and where the shared folder is automatically synchronized with the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note synchronization, note read-only permission type) (Beckmann, figure 1 and 7d, [0025, 0029-0030], note synchronizations and permissions with other users.  When combined with the previously cited references this would be for the embedded folder views taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 12:
Goldberg as modified describes the non-transitory computer readable medium as disclosed above;
Goldberg as modified further teaches:
wherein the permissions configured for the shared folder allow the second user read-write access to the shared folder and where the shared folder is automatically synchronized with the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note synchronization, note read-write permission type) (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note synchronization, note read-only permission type) (Beckmann, figure 1 and 7d, [0025, 0029-0030], note synchronizations and permissions with other users.  When combined with the previously cited references this would be for the embedded folder views taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Claim 13 discloses substantially the same limitations as claim 6 respectively, except claim 13 is directed to a non-transitory computer readable medium while claim 6 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 6.

Claim 14 discloses substantially the same limitations as claim 7 respectively, except claim 14 is directed to a non-transitory computer readable medium while claim 7 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 7.

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a system while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 2 respectively, except claim 16 is directed to a system while claim 2 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 2.

Claim 17 discloses substantially the same limitations as claim 10 respectively, except claim 17 is directed to a system while claim 10 is directed to a non-transitory computer-readable medium. Therefore claim 17 is rejected under the same rationale set forth for claim 10.

Claim 18 discloses substantially the same limitations as claim 11 respectively, except claim 18 is directed to a system while claim 11 is directed to a non-transitory computer-readable medium. Therefore claim 18 is rejected under the same rationale set forth for claim 11.

Claim 19 discloses substantially the same limitations as claim 12 respectively, except claim 19 is directed to a system while claim 12 is directed to a non-transitory computer-readable medium. Therefore claim 19 is rejected under the same rationale set forth for claim 12.

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a system while claim 6 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

Claim 21 discloses substantially the same limitations as claim 7 respectively, except claim 21 is directed to a system while claim 7 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 7.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krueger (US2013/0346849) teaches content sharing;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/
Examiner, Art Unit 2152                                                                                                                                                                                             9/10/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152